               Case: 1:21-mj-00405-SKB Doc #: 2 Filed: 05/06/21 Page: 1 of 5 PAGEID #: 6
AO 91 (Rev. 08/09) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                                                                                                7r21          MAY - 6 PM 3: I 9
                                                              Southern District of Ohio
                                                                                                                                                       • • - , ' r) • ,.,_ •- • ' I            ;       ;•        ~



                    United States of America                                    )                                                  ) _ IJ
                                                                                                                                           • .
                                                                                                                                                   t-:;          •      ' :      . ;_
                                                                                                                                                                             ' I,, ·;
                                                                                                                                                                                                   ./ ' . !
                                                                                                                                                                                                            • -


                                                                                                                                                                                                       ;~
                                                                                                                                                                                                        -,
                                                                                                                                   i ~..                     •   1
                                                                                                                                                                     '   I   :   • I   (   l       :        ' ,. ,:

                                   V.                                           )                                                    ,..........   ,                              '""
                                                                                )        Case No. 1 :21-MJ-00405
                    RICHARD D. ROBERTS
                                                                                )
                                                                                )
                                                                                )
                              Defendant(s)


                                                             CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ _ _:....:
                                 N..::.o..:...
                                        ve=-=m ..:..:..=.
                                                      b.::cer,_1
                                                               ..:..;6: . ,__c2=--=0:.=2c0::_ _ _ in the county of _ __ _ H-'-a=m
                                                                                                                                -'--'-ilt
                                                                                                                                      "---=o-'
                                                                                                                                           --=-n--'-_ ___ in the
     Southern                              Ohio
                         District of - - --="--'-='---- - - , the defendant(s) violated:
          Code Section                                                                      Offense Description
18 U.S.C. 1001                                        False Statements




          This criminal complaint is based on these facts:

(Please see attached affidavit.)




          ~ Continued on the attached sheet.



                                                                                                                Complainant 's signature

                                                                                                         Special Agent Frederick Reier
                                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:             May 6, 2021


City and state:                                                                                U.S. Magistrate Judge Stephanie K. Bowman
                                                                                                                 Printed name and title
      Case: 1:21-mj-00405-SKB Doc #: 2 Filed: 05/06/21 Page: 2 of 5 PAGEID #: 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 UNITED STATES

 v.                                                                1:21-MJ-00405
                                                     Case No.
                                                                --------
 RICHARD D. ROBERTS




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

        I, Frederick Reier, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND


         1.    I make this affidavit in support of a complaint and an application for a warrant to

arrest RICHARD D. ROBERTS (date of birth xx/xx/1981).


        2.     I have been a Special Agent with the Social Security Administration/Office of the

Inspector General (SSNOIG) since March of 2019. Prior to that, I served as a Special Agent

with the United States Secret Service since May of 2016. As a Special Agent for the SSNOIG, it

is my duty to investigate and help prevent fraud, waste, and abuse against the Social Security

Administration and all of its programs.


        3.     This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
      Case: 1:21-mj-00405-SKB Doc #: 2 Filed: 05/06/21 Page: 3 of 5 PAGEID #: 8




               PROBABLE CAUSE TO BELIEVE A CRIME WAS COMMITTED


          4.       There is probable cause to believe that on November 16, 2020, RICHARD D.

ROBERTS violated 18 U.S.C. § 1001 , which makes it a crime to make a false statement to the

federal government. 1


          5.       ROBERTS was awarded Supplemental Security Income (SSI) disability benefits

in 2014. The award letter reminded him to report ifhe started working, if his bank account

balance went over $2,000, or if his income or resources changed. This is because SSI is a need-

based program, and beneficiaries must be unable to work and must also meet strict limits on

income and resources.


          6.      On May 7, 2015, ROBERTS completed a redetermination of his SSI benefits.

According to a printed summary of the redetermination, ROBERTS claimed that he had a

checking account at JPMorgan Chase Bank, N.A. with a balance of $25 to $50 since July 2014,

and he did not own any other financial resources. He also stated he did not receive any other



1
    The statute states, in relevant part:
          Except as otherwise provided in this section, whoever, in any matter within the
          jurisdiction ofthe executive, legislative, or judicial branch ofthe Government ofthe
           United States, knowingly and willfully--
          (]) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
          (2) makes any materially f alse, fictitious, or fraudulent statement or representation; or
          (3) makes or uses any false writing or document knowing the same to contain any
          materially false, fictitious, or fraudulent statement or entry;
          shall be [punished].




                                                    2
    Case: 1:21-mj-00405-SKB Doc #: 2 Filed: 05/06/21 Page: 4 of 5 PAGEID #: 9




type of income. In reality, his bank account balance was about $1 ,500 on the day he made that

statement. A few months earlier, the balance had been as high as $7,900.


       7.      On November 16, 2020, ROBERTS completed another redetermination of his

benefits. According to a printed summary of the redetermination, ROBERTS stated that he had a

checking account at JPMorgan Chase Bank, N.A. with a balance of $0 since October 2018, and

he did not own any other financial resources. He also stated he did not receive any other type of

income.


       8.      In reality, by this time ROBERTS had three accounts at JPMorgan Chase. He

was a co-owner (with "K.W.") of a personal checking account that was opened in 2014; this is

the account mentioned above, which had high balances around the time of his 2015 benefits

review. He was also a co-owner (with "K. W.") of a business checking account in the name of

Drivin You Crazy Transportation LLC, which was opened on May 4, 2019. He was also the sole

owner of another business checking account in the name of RR Professionals LLC, which was

opened on June 18, 2020. Records from the Ohio Secretary of State reflect that ROBERTS was

the Statutory Agent of this business. ROBERTS also applied for and received a federal small

business loan for this business in 2020.


       9.      The account for RR Professionals contained significant deposits. For example, on

November 10, 2020- just six days before ROBERTS told the Social Security Administration

that he had no income and only one bank account with a $0 balance- ROBERTS deposited a

check for $2,282.37 into his RR Professionals business account. This check came from Jani-



                                               3
   Case: 1:21-mj-00405-SKB Doc #: 2 Filed: 05/06/21 Page: 5 of 5 PAGEID #: 10




King of Cincinnati, for which RR Professionals was a franchisee (ROBERTS signed the

franchise paperwork).


        10.    The joint bank account with " K.W." also contained significant deposits aside

from ROBERTS's SSI benefits. SSA rules state that money in a joint bank account is considered

to belong to the SSI beneficiary.


        11.    An SSA employee reviewed this case in April 2021 and determined that

ROBERTS was overpaid $55,006 in SSI benefits from 2014 to through 2020 based on his

unreported financial resources.


                                        CONCLUSION


        I respectfully submit that this affidavit supports probable cause that RICHARD D.

ROBERTS violated 18 U.S.C. § 1001 on November 16, 2020.




                                            Special Age~      ederick Reier
                                            Social Security / Office of Inspector General



        Subscribed and sworn to before me on May 6, 2021



        ,!L fJ,h ~ </!Jowrrt-J- _,
    ~       - STEPHANIE K. BOWMAN
        UNITED STATES MAGISTRATE JUDGE



                                               4
